DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 15-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-18 of U.S. Patent No. 8959721. Although the Independent claims at issue are not identical, claims 15-32 are fully encompassed by issued patent 8959721.  With respect to claims 19-30, it would have been obvious to one of ordinary skill in the art to change a shape of the container since the shape is matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.  With respect to the number of lances, the distance of the steam passages relative one anothera and the passages being straight, the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  With respect to an insulated hose, it would have been obvious to one of ordinary skill in the art to insulate the hose thus maintaining the temperature of the steam from the steam source to the container for its recognized purpose of steam treatment.  With respect to Independent claim 32, though silent to a plurality of steam manifolds, it would have been obvious to one of ordinary skill in the art to teach more than one thus providing steam treatment of more than one hay bale at a time and since mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled." 531 F.2d at 1053, 189 USPQ at 148.).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 18 is rejected due to the phrase “generally square”, specifically since the term “generally” renders the claim indefinite.  The term “generally square” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear as to what is encompassed by the phrase “generally square”; it is unclear as to what degree of difference is encompassed by this phrase, if not “generally square”, it is unclear if the phrase requires a “square shape”, i.e. 4 sides of same length, or with respect to shapes including 4 sides at right angles such as rectangles or with respect to any shape having 4 sides or with respect to something different altogether.
Claim 19 is rejected due to the phrase “kite-shaped”, since the phrase renders the claim indefinite.  The term “kite-shape” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear as to what is encompassed by the phrase “kite-shaped”; it is unclear as to what degree of difference is encompassed by this phrase, if not “kite-shaped” since kites are not of a uniform shape.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 18-23, 28 and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krasd (SU 469455).
Krasd teaches an apparatus for steam treating product in baled form (abstract line 1): With respect to the claimed “fodder”, it is noted the claims are drawn to an apparatus and thus the recitation in the claims “fodder” is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim. 
It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.  Given that Krasd discloses the apparatus as presently claimed, it is clear that the apparatus of Krasd would be capable of performing the intended use, i.e. “for steam treating fodder” presently claimed as required in the above cited portion of the MPEP, and thus, one of ordinary skill in the art would have arrived at the claimed invention.
Krasd teaches the apparatus comprising a steam manifold (abstract line 2) configured to receive steam from a steam source (abstract line 3 subject to humidification)
the steam manifold having a steam inlet (fig. 1 common bottom of ref. 3) and a plurality of steam passages (fig. 1 ref. 3) configured to distribute steam to a plurality of vertical bale penetrating lances (fig. 1 ref. 3)
Each bale penetrating lance having a pointed upper end configured to penetrate into the fodder (fig. 1 ref. 3), and an aperture for the release of steam into the interior volume of the fodder (fig. 1 ref. 3) in which the manifold and the bale penetrating lances are provided in a container (fig. 1 ref. 1; abstract line 1).
The steam manifold is generally square (fig. 1 straight side) or kite-shaped (comprising an edge; fig. 1 ref. 2).
The steam manifold comprises four steam passages (fig. 1 ref. 3; 4 lances) and with respect to claim 22 four bale penetrating lances (fig. 1 ref. 3).
The steam manifold comprises four steam passages, each steam passage extending outwards from a central hub (mounting position) to the edge of the manifold (fig. 1 ref. 3) where the “extending outwards” is taken with respect to the horizontal opening.
Wherein each one of the plurality of steam passages is connected to one bale penetrating lance (fig. 1 ref. 3)
With respect to claim 28, each of the plurality of steam passages extend an equal distance from the steam inlet (fig. 1 ref. 3; taken with respect to same sized lances) and with respect to claim 30 each of the steam passages are straight (fig. 1 ref. 3; taken with respect to same sized lances).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 25-27, 29 and 31-32 are rejected under 35 U.S.C. 103(a) as being unpatentable over Krasd (SU 469455). 
With respect to Independent claim 32, Krasd teaches an apparatus for steam treating product in baled form (abstract line 1): With respect to the claimed “fodder”, it is noted the claims are drawn to an apparatus and thus the recitation in the claims “fodder” is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim. 
It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.  Given that Krasd discloses the apparatus as presently claimed, it is clear that the apparatus of Krasd would be capable of performing the intended use, i.e. “for steam treating fodder” presently claimed as required in the above cited portion of the MPEP, and thus, one of ordinary skill in the art would have arrived at the claimed invention.
The apparatus comprising:
a steam manifolds configured to be connected to, and receive steam from a source of steam (abstract line 1-3),
the steam manifold having a steam inlet (fig. 1 ref. 2) and a plurality of steam passages (fig. 1 ref. 3 opening providing steam at bottom of lances) connected to bale penetrating lances (fig. 1 ref. 3),
Each bale penetrating lance being pointed on top to facilitate penetration into the fodder (fig. 1 ref. 3) and having an aperture to facilitate steam flowing through the lances and into the fodder (fig. 1 ref. 3)
wherein the steam passages are fluidly connected at a meeting point (fig. 1 ref. 2 common to ref. 2) and each steam passage extends from the meeting point to an end point at an edge of the steam manifold, where the “extending outwards” is taken with respect to the horizontal opening which extends relative the length of ref. 2.
Though silent to a plurality of steam manifolds, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to teach more than one steam manifold thus providing the advantage of increasing the number of bales which can be treated at a time thus providing an increase to output relative time.
In addition although the reference does not disclose a plurality of manifolds, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to teach more than one steam manifold since the mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  
With respect to claim 25, though silent to 5 lances it would have been obvious to one of ordinary skill in the art at the time the invention was filed to teach 5 lances as opposed to the disclosed 4 of Krasd, since the mere duplication of parts has no patentable significance unless a new and unexpected result is produced in the instant case providing more direct application of the steam relative the volume.  
With respect to claim 26, though silent to different lengths of lances, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to teach different lengths thus providing more direct application of the steam relative the vertical volume of the taught bale.
With respect to claim 27, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to teach the lances being removable thus providing access to the lances for cleaning due to the apertures becoming clogged as a result of penetrating the bale and thus it would be obvious to make the lances removable.
With respect to claim 29, though silent to different distances relative the steam passages, such as where the steam passage is taken relative the opening and corresponding width of the lances, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to teach different widths of the lances thus providing more direct application of the steam relative specific locations of the bale such as providing an increased flow to the center relative the extreme ends of the taught bale.
Though silent to an insulated hose, one of ordinary skill in the art would recognize providing insulation for its purpose of preventing loss of heat from the steam source to the product.  Thus it would have been obvious to one of ordinary skill in the art at the time the invention was filed to insulate a hose thus maintaining the temperature of the steam from the steam source to the container for its recognized purpose of steam treatment.


Claims 15-23 and 25-32 are rejected under 35 U.S.C. 103(a) as being unpatentable over Meech et al. (GB2338167) in view of Krasd (SU 469455). 
Meech teaches an apparatus for steam treating fodder (pg. 1 line 1) the apparatus comprising a steam manifold (pg. 2 lines 11-14) configured to receive steam from a steam source (pg. 2 line 16 steamer)
the steam manifold having a steam inlet (pg. 2 line 14 ref. 16) and a plurality of steam passages (pg. 2 lines 13 apertures) configured to distribute steam (pg. 2 lines 24-25)
An aperture for the release of steam into the interior volume of the fodder (pg. 2 line 13) in which the manifold is provided in a container (pg. 2 line 9).
With respect to Independent claim 32, Meech teaches a steam manifold configured to be connected to, and receive steam from a source of steam (pg. 2 lines 14-17), 
the steam manifold having a steam inlet (pg. 2 line 14) and a plurality of steam passages (pg. 2 lines 12-14),
wherein the steam passages are fluidly connected at a meeting point (pg. 2 line 15 steam hose) and each steam passage extends from the meeting point to an end point at an edge of the steam manifold (fig. 1 ref. A1 end point).
Meech teaches steam treatment by humidification of baled products and thus one of ordinary skill in the art would have been motivated to look to the art of treatment of baled products as taught by Krasd.
With respect to claims 15 and 32, Though Meech teaches injecting steam into a bale of fodder, Meech is silent to teaching injecting steam via a plurality of vertical penetrating lances, each bale penetrating lance being pointed on top to facilitate penetration into the fodder and having an aperture to facilitate steam flowing through the lances and into the fodder.
Krasd teaches the apparatus comprising a steam manifold (abstract line 2) configured to receive steam from a steam source (abstract line 3 subject to humidification)
the steam manifold having a steam inlet (fig. 1 common bottom of ref. 3) and a plurality of steam passages (fig. 1 ref. 3) configured to distribute steam to a plurality of vertical bale penetrating lances (fig. 1 ref. 3)
Each bale penetrating lance having a pointed upper end configured to penetrate into the fodder (fig. 1 ref. 3), and an aperture for the release of steam into the interior volume of the fodder (fig. 1 ref. 3) in which the manifold and the bale penetrating lances are provided in a container (fig. 1 ref. 1; abstract line 1).
Thus since both Meech and Krasd teach apparatus for injecting into the interior of baled product, and more specifically since both teach treating for the same purpose of uniformly moistening a dry bale.  One of ordinary skill in the art would have been motivated to combine the teachings since combining the methods, each of which is taught by the prior art to be useful for the same purpose of uniform steam treatment of baled products, flows logically from their having been individually taught in the prior art since Meech teaches “readier subjection of the bulk of the bale to steam” for uniform treatment (pg. 2 lines 24 -25) which further optimizes the steam treatment as a result of lower steam consumption due to a closed container.
Therefore it would have been obvious to one of ordinary skill in the art at the time of invention by applicant to teach “readier subjection of the bulk of the bale to steam” for uniform treatment (pg. 2 lines 24 -25) as desired by Meech specifically by providing lances which penetrate the fodder thus achieving a much faster rate of intrusion and distribution as taught by Krasd
In addition, since the steam treatment would be more confined to the product being steam treated as a result of lances which penetrate the bail, as opposed to steam which passes through an environment prior to contacting the bale of material thus reducing steam loss and since Meech recognizes the potential need to pull apart the bale for the purpose of exposing the interior for readier subjection of the bale (pg. 2 lines 23-25).  It would have further been obvious to one of ordinary skill in the art provide a plurality of lances which penetrate a bailed product as taught by Krasd thus providing reduced costs as a result of lower steam consumption as a result of achieving direct treatment of the interior since the bulk of the bale, i.e. the interior of the bale is more accessible to the steam treatment as desired by Meech (pg. 2 lines 23-25) as a result of lances which penetrate the fodder as taught by Krasd.
In addition though Meech is silent to lances being pointed on top, Meech does teach placing the animal fodder in the enclosure (pg. 1 lines 15-17) on support members for the animal fodder, which separates such from the steam manifold for uniform exposure.  Therefore it would have further been obvious to one of ordinary skill in the art provide a plurality of lances being pointed on top to facilitate penetration into a bailed product as taught by Krasd such that pointed end assists in the penetration during placing in a container as a result of the vertical orientation of the pointed lances relative the baled product as further taught by Krasd.
With respect to claim 32, though silent to a plurality of steam manifolds Meech does recognize more than one supply pipe (pg. 3 lines 13-15).  Thus it would have been obvious to one of ordinary skill in the art at the time the invention was filed to teach more than one steam manifold thus providing the advantage of increasing the number of bales which can be treated at a time thus providing an increase to output relative time.
In addition although the reference does not disclose a plurality of manifolds, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to teach more than one steam manifold since the mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  
With respect to claim 16, though silent to the location of the lance positioned at a corner, importantly the combination teaches the treatment for internal application and thus the location of the lances relative the manifold would have been obvious to one of ordinary skill in the art at the time the invention was filed since the particular placement of the lances as taught by Krasd is mere design choice to accomplish the same purpose as taught by the prior art. 
Meech teaches the steam manifold is four sided (fig. 1 including structures ref. 13 and 14)
The steam manifold is generally square (fig. 1) or kite-shaped (fig. 1 any shape).
It would have further been obvious to one of ordinary skill in the art provide a 4 steam passages relative the 4 taught lances of Krasd thus providing a corresponding number of steam passages relative the internal lances to achieve the desired steam treatment as taught by Meech
The steam manifold comprises four steam passages (fig. 1 ref. A1-A4), each steam passage extending outwards from a central hub (fig. 1 ref. 18; mounting position) to the edge of the manifold (A4 extending to A1).
With respect to claims 22 and 23, it would have further been obvious to one of ordinary skill in the art provide a 4 steam passages relative the 4 taught lances of Krasd thus providing a corresponding number of steam passages relative the internal lances to achieve the desired steam treatment as taught by Meech
With respect to claim 25, though silent to 5 lances it would have been obvious to one of ordinary skill in the art at the time the invention was filed to teach 5 lances as opposed to the disclosed 4 of Krasd, since the mere duplication of parts has no patentable significance unless a new and unexpected result is produced in the instant case providing more direct application of the steam relative the volume.  
With respect to claim 26, though silent to different lengths of lances, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to teach different lengths thus providing more direct application of the steam relative the vertical volume of the taught bale.
With respect to claim 27, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to teach the lances being removable thus providing access to the lances for cleaning due to the apertures becoming clogged as a result of penetrating the bale and thus it would be obvious to make the lances removable.
With respect to claim 28, each of the plurality of steam passages extend an equal distance from the steam inlet (fig. 1 ref. 3; taken with respect to same sized lances) and with respect to claim 30 each of the steam passages are straight (fig. 1 ref. 3; taken with respect to same sized lances).
With respect to claim 29, though silent to different distances relative the steam passages, such as where the steam passage is taken relative the opening and corresponding width of the lances, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to teach different widths of the lances thus providing more direct application of the steam relative specific locations of the bale such as providing an increased flow to the center relative the extreme ends of the taught bale.
The steam passages are straight (fig. 1 ref. A1-A4 horizontally aligned).
Though silent to an insulated hose, one of ordinary skill in the art would recognize providing insulation for its purpose of preventing loss of heat from the steam source to the product.  Thus since Meech teaches a supply hose, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to insulate a hose thus maintaining the temperature of the steam from the steam source to the container for its recognized purpose of steam treatment.

Claim 24 is rejected under 35 U.S.C. 103(a) as being unpatentable over Meech et al. (GB2338167) in view of Krasd (SU 469455) and Korsgaard (4450178). 
	Meech teaches treatment of hay and thus one of ordinary skill in the art would have been motivated to look to the art of such.
	Korgaard teaches a manifold for treating hay comprising a four corners and four passages for providing to the interior of the hay, where each penetrating lance is position in each corner. 
Though silent to the location of the lance positioned at 4 corners of a manifold, importantly the combination teaches the treatment for internal application where Korsgaard teaches the lances at 4 corners or a manifold and thus the location of the lances relative the manifold would have been obvious to one of ordinary skill in the art at the time the invention was filed since the particular placement of the lances as taught by Krasd is mere design choice to accomplish the same purpose as taught by the prior art. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven Leff whose telephone number is (571) 272-6527.  The examiner can normally be reached on Mon-Fri 8:30 - 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached at (571) 270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/STEVEN N LEFF/Primary Examiner, Art Unit 1792